As filed with the Securities and Exchange Commission on June 2, 2010 Registration No.333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FormS-8 ————— REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ECOSPHERE TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Delaware 20-350286 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 3515 S.E. Lionel Terrace, Stuart, Florida 34997 (Address of Principal Executive Offices)(Zip Code) 2010 Employee Stock Purchase Plan Non-Plan Agreements (Full title of the plan) Adrian Goldfarb 3515 S.E. Lionel Terrace, Stuart, Florida 34997 (Name and address of agent for service) (772) 287-4846 (Telephone number, including area code, of agent for service) Copy to: Michael D. Harris, Esq. Harris Cramer LLP 1555 Palm Beach Lakes Blvd., Suite 310 West Palm Beach, Florida 33401 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company þ CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Amount to be registered(1) Proposed maximum offering price per share(2) Proposed maximum aggregate offering price Amount of registration fee Common Stock, $0.01 par value $ $ $ ————— This Registration Statement also covers an indeterminate number of additional shares of common stock that may become issuable as a result of stock splits, stock dividends and other terms pursuant to Rule 416 under the Securities Act of 1933 (the "Act"). Estimated solely for the purpose of computing the registration fee pursuant to Rule457(c) under the Act based on the average of the high and low prices of the registrant’s common stock as quoted on the OTC Bulletin Board on May 28, 2010. PART I INFORMATION REQUIRED IN THE SECTION 10(a) PROSPECTUS ITEM 1. PLAN INFORMATION This prospectus relates to covering 1,250,000 shares of common stock issuable to employees under the 2010 Employee Stock Purchase Plan and 3,430,000 shares underlying Non-Plan Option Agreements.Also relates to 50,000 warrants issued to a consultant who functions as a part-time employee and provides accounting services. Upon exercise, up to 4,730,000 shares of common stock, par value $0.01 per share of Ecosphere Technologies, Inc. may be publicly sold. We will send or give the documents containing the information specified in Part I of FormS-8 to employees, directors and consultants as specified by the Securities and Exchange Commission, or the SEC, Rule428(b)(1) under the Securities Act of 1933, or the Securities Act. ITEM 2. REGISTRANT INFORMATION AND EMPLOYEE PLAN ANNUAL INFORMATION We will furnish without charge to each person to whom the prospectus is delivered, upon the oral or written request of such person, a copy of any and all of the documents incorporated by reference (other than exhibits to such documents). Requests should be directed to the attention of Jacqueline McGuire, Ecosphere Technologies, Inc., 3515 S.E. Lionel Terrace, Stuart, Florida 34997 or at (772) 287-4846. 1 PART II INFORMATION REQUIRED IN THE REGISTRATION STATEMENT ITEM 3. INCORPORATION OF DOCUMENTS BY REFERENCE. The documents listed below are incorporated by reference in the registration statement: · Our Annual Report on Form10-K for the year ended December31, 2009, filed on March31, 2010; · Our Quarterly Report on Form10-Q for the quarter ended March 31, 2010 filed on May17, 2010; · Our Current Reports on Form8-K filed on April 23, 2010 and May 17, 2010; · All other reports filed pursuant to Section13(a) or 15(d) of the Securities Exchange Act of 1934, or the Exchange Act, since the end of the fiscal year covered by the Annual Report referred to above; · The description of our common stock contained in the Registration Statement on Form10-SB filed on March29, 1999 (Commission File Number: 000-25663), including any amendments or reports filed for the purpose of updating such description; and · All documents subsequently filed pursuant to Sections 13(a), 13(c), 14 and 15(d) of the Exchange Act prior to the filing of a post-effective amendment which indicates that all securities offered have been sold or which deregisters all securities then remaining unsold, from the date of filing of such documents. ITEM 4. DESCRIPTION OF SECURITIES. Not Applicable. ITEM 5. INTERESTS OF NAMED EXPERTS AND COUNSEL. Harris Cramer LLP, in West Palm Beach, Florida, will pass upon the validity of the common stock offered by us.Attorneys employed by this law firm own 226,109 shares of common stock and 300,000 options to purchase common stock from an existing shareholder. ITEM 6. INDEMNIFICATION OF DIRECTORS AND OFFICERS. Our Certificate of Incorporation provides that none of our directors will be personally liable to us or our shareholders for monetary damages for breach of fiduciary duty as a director, except for liability: · For any breach of the director’s duty of loyalty to us or our shareholders; · For acts or omissions not in good faith or that involve intentional misconduct or a knowing violation of the law; · Under Section174 of the Delaware General Corporation Law for the unlawful payment of dividends; or · For any transaction from which the director derives an improper personal benefit. II-1 These provisions eliminate our rights and those of our shareholders to recover monetary damages from a director for breach of his fiduciary duty of care as a director except in the situations described above.The limitations summarized above, however, do not affect our ability or that of our shareholders to seek non-monetary remedies, such as an injunction or rescission, against a director for breach of his fiduciary duty. Section145 of the Delaware General Corporation Law provides a corporation with the power to indemnify any officer or director acting in his capacity as our representative who is or is threatened to be made a party to any lawsuit or other proceeding for expenses, judgment and amounts paid in settlement in connection with such lawsuit or proceeding.The indemnity provisions apply whether the action was instituted by a third party or was filed by one of our shareholders.The Delaware General Corporation Law provides that Section145 is not exclusive of other rights to which those seeking indemnification may be entitled under any bylaw, agreement, vote of shareholders or disinterested directors or otherwise.We have provided for this indemnification in our Certificate of Incorporation because we believe that it is important to attract qualified directors and officers.We have also entered into Indemnification Agreements with our directors and officers which agreements are designed to indemnify them to the fullest extent permissible by law, subject to one limitation described in the next sentence.We have further provided in our Certificate of Incorporation that no indemnification shall be available, whether pursuant to our Certificate of Incorporation or otherwise, arising from any lawsuit or proceeding in which we assert a direct claim, as opposed to a shareholders’ derivative action, against any directors and officers.This limitation is designed to insure that if we sue a director or officer we do not have to pay for his defense. Insofar as indemnification for liabilities arising under the Act may be permitted to directors, officers or persons controlling us pursuant to the foregoing provisions, we have been informed that in the opinion of the SEC, such indemnification is against public policy as expressed in the Act and is therefore unenforceable.Accordingly, we have agreed that unless our attorneys advise us that the courts have ultimately decided whether the SEC is correct, we will let a court determine whether we can indemnify our directors and officers under such laws. ITEM 7. EXEMPTION FROM REGISTRATION CLAIMED. Section4(2) of the Securities Act and Rule506 thereunder. ITEM 8. EXHIBITS. No. Description Incorporated By Reference 2010 Employee Stock Purchase Plan Filed with this Form S-8 Non-Plan Stock Option Agreement for Jamar Blackmon Filed with this Form S-8 Non-Plan Stock Option Agreement for Robert Cathay Filed with this Form S-8 Non-Plan Stock Option Agreement for George Chapas Filed with this Form S-8 Non-Plan Stock Option Agreement for Michael Donn, Sr. Filed with this Form S-8 Non-Plan Stock Option Agreement for Adrian Goldfarb Filed with this Form S-8 Non-Plan Stock Option Agreement for Kevin Grady Filed with this Form S-8 Non-Plan Stock Option Agreement for Sanjeev Jakhete Filed with this Form S-8 Non-Plan Stock Option Agreement for Sanjeev Jakhete Filed with this Form S-8 Non-Plan Stock Option Agreement for Jacqueline McGuire Filed with this Form S-8 Warrant Agreement - Michael Hull Filed with this Form S-8 Legal Opinion of Harris Cramer LLP Filed with this Form S-8 Consent of Harris Cramer LLP Contained in Exhibit 5.1 above Consent of Salberg & Company, P.A. Filed with this Form S-8 ITEM 9. UNDERTAKINGS. II-2 (1) The undersigned registrant hereby undertakes: (a) To file, during any period in which offers or sales are being made, a post-effective amendment to this registration statement: (i) To include any prospectus required by section 10(a)(3) of the Securities Act of 1933; (ii)To reflect in the prospectus any facts or events arising after the effective date of the registration statement (or the most recent post-effective amendment thereof) which, individually or in the aggregate, represent a fundamental change in the information set forth in the registration statement.Notwithstanding the foregoing, any increase or decrease in volume of securities offered (if the total dollar value of securities offered would not exceed that which was registered) and any deviation from the low or high and of the estimated maximum offering range may be reflected in the form of prospectus filed with the Commission pursuant to Rule424(b) if, in the aggregate, the changes in volume and price represent no more than a 20percent change in the maximum aggregate offering price set forth in the “Calculation of Registration Fee” table in the effective registration statement: (iii)To include any material information with respect to the plan of distribution not previously disclosed in the registration statement or any material change to such information in the registration statement; (b)That, for the purpose of determining any liability under the Securities Act of 1933, each such post-effective amendment shall be deemed to be a new registration statement relating to the securities offered therein, and the offering of such securities at that time shall be deemed to be the initial bona fide offering thereof. (c)To remove from registration by means of a post-effective amendment any of the securities being registered which remain unsold at the termination of the offering. (2)The undersigned registrant hereby undertakes that, for purposes of determining any liability under the Securities Act, each filing of the registrant’s annual report pursuant to Section13(a) or Section15(d) of the Exchange Act (and, where applicable, each filing of an employee benefit plan’s annual report pursuant to Section15(d) of the Exchange Act) that is incorporated by reference in the registration statement shall be deemed to be a new registration statement relating to the securities offered therein, and the offering of such securities at that time shall be deemed to be the initial bona fide offering thereof. (3)Insofar as indemnification for liabilities arising under the Securities Act may be permitted to directors, officers and controlling persons of the registrant pursuant to the foregoing provisions, or otherwise, the registrant has been advised that in the opinion of the Commission such indemnification is against public policy as expressed in the Act and is, therefore, unenforceable.In the event that a claim for indemnification against such liabilities (other than the payment by the registrant of expenses incurred or paid by a director, officer or controlling person of the registrant in the successful defense of any action, suit or proceeding) is asserted by such director, officer or controlling person in connection with the securities being registered, the registrant will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification by it is against public policy as expressed in the Act and will be governed by the final adjudication of such issue. II-3 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on FormS-8 and has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Stuart, State of Florida, on June 2, 2010. Ecosphere Technologies, Inc. By: /s/ Dennis McGuire Dennis McGuire Chief Executive Officer (Principal Executive Officer) Pursuant to the requirements of the Securities Act, this registration statement has been signed by the following persons in the capacities and on the date indicated. Signatures Title Date /s/ Adrian Goldfarb Chief Financial Officer (Principal Financial June 1, 2010 Adrian Goldfarb Officer and Principal Accounting Officer) /s/ Joe M. Allbaugh Director June 1, 2010 Joe M. Allbaugh Director Gene H. Davis /s/ Michael R. Donn, Sr. Director June 1, 2010 Michael R. Donn, Sr. /s/ D. Stephen Keating Director June 2, 2010 D. Stephen Keating Director George R. Sterner /s/ Charles Vinick Director June 2, 2010 Charles Vinick /s/ Thomas D. Wolfe Director June 1, 2010 Thomas D. Wolfe II-4 EXHIBIT INDEX No. Description Incorporated By Reference 2010 Employee Stock Purchase Plan Filed with this Form S-8 Non-Plan Stock Option Agreement for Jamar Blackmon Filed with this Form S-8 Non-Plan Stock Option Agreement for Robert Cathay Filed with this Form S-8 Non-Plan Stock Option Agreement for George Chapas Filed with this Form S-8 Non-Plan Stock Option Agreement for Michael Donn, Sr. Filed with this Form S-8 Non-Plan Stock Option Agreement for Adrian Goldfarb Filed with this Form S-8 Non-Plan Stock Option Agreement for Kevin Grady Filed with this Form S-8 Non-Plan Stock Option Agreement for Sanjeev Jakhete Filed with this Form S-8 Non-Plan Stock Option Agreement for Sanjeev Jakhete Filed with this Form S-8 Non-Plan Stock Option Agreement for Jacqueline McGuire Filed with this Form S-8 Warrant Agreement - Michael Hull Filed with this Form S-8 Legal Opinion of Harris Cramer LLP Filed with this Form S-8 Consent of Harris Cramer LLP Contained in Exhibit 5.1 above Consent of Salberg & Company, P.A. Filed with this Form S-8
